 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM J. GRADFORD,                              No. 1:19-cv-01252-DAD-EPG (PC)
12                      Plaintiff,
13           v.                                        ORDER DENYING MOTION FOR
                                                       RECONSIDERATION
14   DEPUTY FREDDIE,
                                                       (Doc. Nos. 69, 70, 71, 72, 73)
15                      Defendant.
16

17           Plaintiff William J. Gradford, is a former state prisoner appeared pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983.

19           This action was closed on June 4, 2021 pursuant to plaintiff’s request for voluntary

20   dismissal (Doc. No. 46) and pursuant to the terms of the parties’ settlement and signed release

21   form, which the court concluded constituted a valid, clear, and unambiguous waiver of plaintiff’s

22   legal claims brought in this action. (Doc. No. 68.) On June 21, 2021, plaintiff filed several

23   difficult-to-decipher documents on the docket including a document styled as objections to the

24   assigned magistrate judge’s findings and recommendations dismissing this action. (Doc. No. 71.)

25   The court construes this filing as a motion for reconsideration under Federal Rule of Civil

26   Procedure 60 of the order dismissing this case.

27   /////

28   /////
                                                       1
 1                        PLAINTIFF’S MOTION FOR RECONSIDERATION

 2          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 3   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 4   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 5   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

 6   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

 7   Fed. R. Civ. P. 60(b).

 8          Reconsideration of a prior order is an extraordinary remedy “to be used sparingly in the

 9   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of

10   Bishop, 229 F. 3d 877, 890 (9th Cir. 2000) (citation omitted); see also Harvest v. Castro, 531

11   F.3d 737, 749 (9th Cir. 2008) (addressing reconsideration under Rule 60(b)). In seeking

12   reconsideration under Rule 60, the moving party “must demonstrate both injury and

13   circumstances beyond his control.” Harvest, 531 F.3d at 749 (internal quotation marks and

14   citation omitted).

15          “A motion for reconsideration should not be granted, absent highly unusual

16   circumstances, unless the district court is presented with newly discovered evidence, committed

17   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

18   raise arguments or present evidence for the first time when they could reasonably have been

19   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

20   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in
21   original). Further, Local Rule 230(j) requires, in relevant part, that a movant show “what new or

22   different facts or circumstances are claimed to exist which did not exist or were not shown”

23   previously, “what other grounds exist for the motion,” and “why the facts or circumstances were

24   not shown” at the time the substance of the order which is objected to was considered.

25          Plaintiff’s motion does not identify any basis under Rule 60 upon which this court should

26   reconsider its order dismissing this action. The court carefully reviewed the parties’ settlement
27   and signed release form as well as considered supplemental briefing before concluding that the

28   settlement and signed release form constituted a valid, clear, and unambiguous waiver of
                                                        2
 1   plaintiff’s legal claims brought in this action. (Doc. Nos. 50, 51, 52, 53, 59, 64.) Here, plaintiff

 2   has not set forth facts or law providing a basis upon which the court could reverse its prior

 3   decision. Therefore, plaintiff’s motion for reconsideration (Doc. No. 71) is denied.

 4                            PLAINTIFF’S OTHER PENDING MOTIONS

 5          Because the court will dismiss this action pursuant to the terms of the parties’ settlement

 6   and signed release form, plaintiff’s other requests (Doc. Nos. 69, 70, 72, 73) are rendered moot

 7   and will not be addressed.

 8                                             CONCLUSION

 9          Accordingly,

10          1.      Plaintiff’s motion for reconsideration (Doc. No. 71) is denied;

11          2.      Plaintiff’s other pending requests (Doc. Nos. 69, 70, 72, 73) are denied as having

12                  been rendered moot and will not be addressed;

13          3.      The court will not consider any further motions or issue any further orders in this

14                  case; and

15          4.      This case is to remain closed.

16   IT IS SO ORDERED.
17
        Dated:     June 24, 2021
18                                                         UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       3
